Opinion op the court by
CHIEF JUSTICE BURNAM
Reversing.
On the 19th day of September, 1900, the trustees of school district No. 40 in Logan county levied a poll tax 'of $1 on each white male citizen over 21 years of .age residing in the district, and 25 cents on each $100 worth of taxable property in the district, for the purpose of repairing and furnishing the district schoolhouse. On the 20th of March, 1901, appellants, taxpayers residing in the district, brought this suit to enjoin the collection of this tax, on the ground that the county superintendent of Logan county had not notified the trustees of the district in writing that the schoolhouse or inclosure thereof had been condemned or needed repair; second, that there was no valid levy made by the trustees; and, third, that there was no necessity for the tax. The .answer of the trustees, filed on the 24th day of May following, traversed each and every material allegation of the petition. And upon these issues the proof was taken, and shows that there was a substantial compliance by the trustees with the provisions of the statute regulating taxation of this kind. It is clearly shown that the county superintendent notified the trustees in writing that the schoolhouse and furniture had been condemned; *154that the trustees, in a regular meeting held for the purpose, made the levy, which was duly entered on the record book; that a treasurer was appointed, who executed bond to the board of trustees, and which was approved by the county judge, who caused tó be transcribed from the assessor’s books a list of the names of all persons and corporations liable to such tax, the amount of property owned by each, and the total tax due from each, etc.
On the 7th day of February, 1902, the plaintiffs tendered and offered to file an amended petition, in which they allege, in substance, that the defendant trustees did not hold the fee-simple title to the lot on which the schoolhouse sought to be improved was located as required by law, but that the title to the lot was held under a deed made on the 22d of November, 1899, by E. L. Ferguson and John Ferguson, her husband, to John G. Orndorf, Master of Emma Council No. 59, Jo. B. Jackson, High Priest of Whippowill Chap. 27, W. H. Mills, Master of Ansonia Lodge 275, F. A. M., and the trustees of District School No. 40; that the deed provided that the Masonic bodies should keep in repair one-half of the roof and the upper story, and the school district should keep in repair one-half of the roof and the lower story; and that, in the event the. school district should vacate this property, the Masonic bodies should become the sole owners, and if the Masonic bodies should vacate the building, it should revert to the grantors, and further stipulated that when it did not conflict with the school, any religious denomination should have the right to use the school room for religious service, etc. The trial court, at the instance of the defendants, refused to permit the amended petition to be filed, and 'entered a judgment dissolving the injunction and dismissing the plaintiffs’ petition.
*155Appellants failed to show the existence of any valid-reason for enjoining the collection of the tax previous to the tender of their amended petition, and they were a little late in tendering their amendment. But in our view of the law it presents a valid and substantial reason for restraining the collection of the tax. Section 4437 of the Kentucky Statutes of 1899, which is a section of the common school law, provides-: “In the acquisition -of land as a site for a school house, the title thereof shall be. made in fee simple to the trustees, -and the titles to lands now used .as sites for schoolhouses .shall at the earliest possible time be perfected by the trustees and the county superintendent. Any reversionary interest in land now used as -a site for a school house, shall not deprive the district -school of other improvements thereon.”
There can be no doubt that the statute contemplates that the trustees of a common-school district shall hold the fee-simple title to the land on which they are authorized to ex-pend money, collected in the form of taxation from the people for the erection, maintenance, repair or improvement of a school building. It was intended that every facility for the proper conduct of the common school should -be afforded; and that no person or corporation should hold any interest in the title to the school property, which would give them any claim to its use, -control, or management, or which might in .any wise affect or conflict with its use for school purposes. The title in this case does not come up to these requirements. Three distinct and separate lodges have vested interests therein, with a joint right to the use, control, and management of the property. In addition to this, all religious denominations are permitted to share •in its occupancy. Whilst it is possible that there might be some -saving in this arrangement at the start, it is 'evident *156that, in the long run, complications might arise which would compel Ihe abandonment of the use of the property by the common-school district. It is better that both the spirit and language of the statute should be observed, and that the common-school buildings should be devoted exclusively to the purposes for which they were intended.
The trial court erred in refusing to allow the amended petition to be filed, and for this reason the judgment is reversed, and the cause remanded for proceedings consistent herewith.